DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. Claim 14: Claim 14 is dependent on cancelled claim 13; thus, the full scope of claim 14 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lichowsky (US 3905354 A) (hereinafter – Lichowsky)
Lin (US 20180132732 A1) (hereinafter – Lin)
Abu-Tarif et al. (US 20160220195 A1) (hereinafter – Abu-Tarif).
Re. Claims 1 and 15: Lichowsky teaches an inflation apparatus for use with an inflation-based non-invasive blood pressure (NIBP) measurement apparatus (Fig. 1; Abstract), 
the inflation apparatus comprising:
an outlet configured to be coupled to a cuff of the inflation-based NIBP measurement apparatus (Fig. 1: inlet tube 13 coupled to fluid chamber 12, i.e., cuff).
Although Lichowsky describes receiving pressure from a fluid pressure source (Fig. 1: fluid pressure source 15; Col. 3, lines 10-13), Lichowsky does not explicitly state that such a source is a pump.
Lin teaches analogous art in the technology of noninvasive blood pressure (NIBP) measurement via an inflatable cuff (Abstract; Fig. 1).  Lin further teaches the invention comprising a pump configured to output a flow of gas at an output flow rate (Paragraph 0014: MEMS pump has fixed drive frequency for continuously inflating bladder with air).
Since Lichowsky is concerned with controlling the rate of pressure applied to a cuff, it would have been obvious to one having skill in the art before the effective filing date to have modified the fluid pressure source of Lichowsky to be an MEMS pump configured to output a flow of gas as taught by Lin, the motivation being that such a pump is controllable to allow for an additional degree of precise pressure control (Paragraphs 0004-0005).
Lichowsky teaches the use of a proportional valve located between the pump and the outlet for the purpose of controlling pressure delivered to the fluid chamber, i.e., cuff, during inflation (Fig. 1; Col. 3, lines 12-16: “The valve 14 is of the proportional type so that the rate of pressure build up or application to the fluid chamber 12 can be controlled by the degree of opening of the valve 14”).  However, Lichowsky does not explicitly teach that such a proportional valve selectively passes part of the flow of gas to the atmosphere.  Lin is also silent regarding such details regarding a proportional valve.
Abu-Tarif teaches analogous in the technology of NIBP monitoring and pressure control (Abstract).  Abu-Tarif teaches a form of proportional valve that is operable to release air into the atmosphere at a selectively controllable rate (Paragraph 0014). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the proportional valve capable of venting to the atmosphere of Abu-Tarif for the proportional valve of Lichowsky.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Lichowsky further teaches the invention comprising a control unit configured to control the flow resistance of the valve to provide a flow of gas to the outlet at a required flow rate for inflating the cuff (Fig. 1: logic control 31).
Re. Claim 2: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 1, including wherein the valve is a leak valve that is configured to pass a part of the flow of gas output by the pump to the atmosphere when the leak valve is opened (Abu-Tarif, Paragraph 0014), and 
wherein a flow resistance of the leak valve is fixed (Lichowsky, Fig. 2: linear rate of inflation, implying a fixed flow rate; Abu-Tarif, Paragraph 0017: algorithm which controls proportional valve 14 utilizes a fixed linear rate of inflation) and
the control unit is the control unit is further configured to control:
(i) the switching of the leak valve (Lichowsky, Col. 5, lines 44-67; Abu-Tarif, Paragraph 0013: “In the present example, proportional valve (108) is controlled by PWM driver (103)”) and
(ii) the pump (Abu-Tarif, Paragraph 0017: “In the inflation phase, microcontroller (105) operates pump (107) via PWM driver (102) according to the algorithm to pump air into cuff (110) at a predetermined linear rate;” Lin: Paragraph 0014: “the control method comprises the steps of: (a) providing a fixed drive frequency and a drive voltage level to the MEMS pump for continuously inflating the bladder with air”)
to adjust the output flow rate of the pump to provide a flow of gas to the outlet at the required flow rate (see above; Examiner notes that, in the context of the claim, “control” of the pump also encompasses simply turning the pump on/activating the pump).
Re. Claim 5: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 1.  Lichowsky further teaches the invention wherein the valve is a proportional valve that is configured to pass a part of the flow of gas output by the pump to the atmosphere when the proportional valve is opened, and
wherein the control unit is further configured to control the flow resistance of the proportional valve to provide a flow of gas to the outlet at the required flow rate(Fig. 1; Col. 3, lines 12-16: “The valve 14 is of the proportional type so that the rate of pressure build up or application to the fluid chamber 12 can be controlled by the degree of opening of the valve 14;” see rejection of claim 1).
Examiner notes that the primary difference between claims 1 and 5 is the limitation, “wherein the valve is a proportional valve,” which is already disclosed by the combination of Lichowsky, Lin, and Abu-Tarif.
Re. Claim 8: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 1.  Lin further teaches the invention wherein the output flow rate of the pump is fixed (Fig. 3; Paragraph 0014, Paragraph 0026: constant speed inflation of pump via fixed drive frequency).  
Re. Claim 9: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 1.  Lin further teaches the invention wherein the control unit is further configured to control the pump to adjust the output flow rate of the pump (Fig. 6: microcontroller adjusts drive voltage of pump to maintain inflation speed; Paragraph 0028: comparing current inflation speed to a stored predetermined inflation speed and adjusting thereafter).  Examiner further notes that adjusting an output flow rate of the pump can also encompass simply turning the pump on or off.
Re. Claim 10: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 1.  Lichowsky further teaches the invention wherein the required flow rate is determined based on at least one of a rate of change of pressure in the cuff and a compliance value (Col. 4, lines 1-36: rate of pressure applied based on feedback signals; alternatively or additionally, Lin, Figs. 5, 6, Paragraph 0014: inflation speed dependent on plurality of pressure sensors respondent to pressure in cuff; alternatively or additionally, Abu-Tarif: Figs. 1, 2: control of inflation rate dependent on pressure measured in cuff to reach target pressure; alternatively or additionally, see rejection of claims 4 and 7 regarding compliance value).
Re. Claim 11: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 1.  Lichowsky further teaches the invention comprising a release valve in fluid communication with the inflatable cuff for selectively deflating the cuff (Fig. 1: outlet valve 17; alternatively or additionally, Lin, Fig. 5: air relief unit; alternatively or additionally, Abu-Tarif, Fig. 1: safety valve 109).
Re. Claim 12: Initial limitations of claim 12 are addressed by the same citations as those in claim 1; thus, Lichowsky, Lin, and Abu-Tarif teach the initial limitations of claim 12. Limitations which are not encompassed by the rejection of claim 1 are as follows:
Lichowsky further teaches the invention comprising; 
a sensor configured to measure arterial oscillations in a body part of a subject when, in operation, an inflatable cuff is positioned around the body part, with the cuff being coupled to the outlet of the inflation apparatus and being inflated by the inflation apparatus;
wherein the control unit of the inflation apparatus or a processing unit in the inflation-based NIBP measurement apparatus is configured to receive measurements of arterial oscillations from the sensor and to determine the blood pressure of the subject based on the received measurements (Fig. 1: pressure transducer used to detect pressure pulses and signals in Fig. 2; Abstract: correlation of pressure pulses with acoustic pulses to yield systolic and diastolic pressures; alternatively or additionally, Lin, Paragraph 0016: pressure sensor signals are utilized by MEMS to detect pressure pulses; alternatively or additionally, Abu-Tarif, Paragraphs 0018-0019: acquisition of pressure pulses via sensor 106 to estimate mean arterial pressure).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lichowsky (US 3905354 A) (hereinafter – Lichowsky)
Lin (US 20180132732 A1) (hereinafter – Lin)
Abu-Tarif et al. (US 20160220195 A1) (hereinafter – Abu-Tarif)
Ganske et al. (US 20120265240 A1) (hereinafter – Ganske).
Re. Claim 3: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 2, but do not explicitly teach the invention the control unit is further configured to 
open the leak valve when the required flow rate is lower than a minimum flow rate of the pump, so as to pass a part of the flow of gas output by the pump to the atmosphere.
Ganske teaches analogous art in the technology of blood pressure monitoring via inflatable cuffs and pressure control thereof (Paragraph 0043).  Ganske further teaches the invention wherein the control unit is further configured to 
open the leak valve when the required flow rate is lower than a minimum flow rate of the pump, so as to pass a part of the flow of gas output by the pump to the atmosphere (Paragraph 0045: “Such a valve would continuously release gas from inflated bladder 20 at a selected rate lower than the rated flow rate of the pump 62”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lichowsky, Lin, and Abu-Tarif to include having the control unit further configured to open the leak valve when a required flow rate is lower than the minimum flow rate of the pump, the motivation being that doing so allows for pressure safety relief (Paragraph 0045; Examiner further notes that any recitation of a computer-controlled safety/check/relief valve would also read on such a concept, wherein pertinent arts of reference have been recited in the Conclusion of the present Office Action).
Re. Claim 6: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 5, including controlling the flow resistance of the proportional valve so as to provide a flow of gas to the outlet at the required flow rate (see rejection of claim 1).  Ganske further teaches the invention wherein the control unit is further configured to:
open the proportional valve when the required flow rate is lower than the output flow rate of the pump so as to pass a part of the flow of gas output by the pump to the atmosphere (see rejection of claim 3).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lichowsky (US 3905354 A) (hereinafter – Lichowsky)
Lin (US 20180132732 A1) (hereinafter – Lin)
Abu-Tarif et al. (US 20160220195 A1) (hereinafter – Abu-Tarif)
Woerlee et al. (US 20170238824 A1) (hereinafter – Woerlee) (disclosed by Applicant). 
Re. Claims  4 and 7: Lichowsky, Lin, and Abu-Tarif teach the invention according to claim 2, including the required leak valve.  However, Lichowsky, Lin, and Abu-Tarif do not teach controlling such a leak valve based on a compliance value.
Woerlee teaches analogous art in the technology of NIBP monitoring (Abstract).  Woerlee further teaches the invention including pressure control utilizing a compliance value (Figs. 5, 6; Paragraphs 0063-0065: cuff compliance curve to correct pressure envelope).
It would have been obvious to one having skill in the art before the effective filing date to have modified Lichowsky, Lin, and Abu-Tarif to include compliance-based pressure control as taught by Woerlee, the motivation being that allows for correction of error due to non-constant cuff compliance or changing cuff compliance between measurements (Paragraphs 0006-0013, 0063).
Regarding claim 7: the primary difference between claims 7 and 4 is the recitation of a proportional valve, which is already disclosed by the combination of Lichowsky, Lin, and Abu-Tarif in the rejection of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McEwen (US 20060253150 A1) – Paragraph 0034: proportional valve can be used for inflation valves;
Hill (US4493326A) – Abstract: “In both the inflation cycle and the deflation cycle, the controller receives the signal from the transducer and produces an error signal indicative of the difference between the actual rate of change of pressure in the cuff and a desired rate of change of pressure;"
Fortin: US20070032729A1 – Paragraph 0003: proportional valves used to control pressure applied to cuff PPG device; Fig. 2;
Poliac et al. (US 20060052712 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791